DETAILED ACTION
This Office Action is in response to the filing of an amendment on 1/03/2021. As per the amendment, claims 1-2, 5-7, and 13-14 have been amended, claims 15-16 have been added, and no claims have been cancelled. Thus, claims 1-3, and 5-16 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, all of the claimed limitations of claims 1, 7, and 14. Specifically, a flat planar covering element without depressions and projections, a closure tab relative a space in the housing where the space is between the medicament chamber and the flat planar covering element, a first and second fold in the inlet and outlet ducts that seal the inlet and outlet and a lifting element, and a first and second plug in the outlet and outlet that seals the inlet and outlet from air flow. 
The closest prior art of record is Widerstrom (US Pat. 7,533,668) and Goeckner et al. (US Pub. 2009/0084379).
Widerstrom discloses an inhaler with a housing part and a flat planar covering element, a medicament chamber, an inlet and an inlet duct, a series of turbulence-inducing structures, and a closure tab that seals the medicament chamber from the rest of the housing. Widerstrom does not disclose a flat planar covering element without depressions and projections (claims 1 
Goeckner discloses an inhaler with a medicament chamber, an inlet, and outlet, a housing and a housing part. Goeckner further discloses a plug-like medicament holding structure with a pull tab that blocks part of the airflow path around a medicament chamber, though Goeckner teaches structurally different orientation of the plug member, and a different type of medicament chamber altogether. Goeckner does not disclose a flat planar covering element without depressions and projections, a closure tab relative a space in the housing where the space is between the medicament chamber and the flat planar covering element, a first and second fold in the inlet and outlet ducts that seal the inlet and outlet and a lifting element, and a first and second plug in the outlet and outlet that seals the inlet and outlet from air flow. 
Further, neither of the above references, nor any of the prior art of record discloses the limitations in claim 7 that require a first and second fold of a covering element sealing the air ducts, and a lifting element to enable the folds to be lifted. 
Neither the above Widerstrom nor Goeckner reference lends itself to any obvious modifications to overcome their deficiencies, as it would require substantive restructuring of the devices which would render the device inoperable in its current form. Thus, the claims are deemed allowable over the prior art of record, as the prior art of record either alone or in combination does not disclose all of the claimed structural and functional limitations of the claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785